
	

113 S2666 PCS: Protect Children and Families Through the Rule of Law Act
U.S. Senate
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 491113th CONGRESS2d Session
		S. 2666
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2014
			Mr. Cruz introduced the following bill; which was read the first time
		
		July 28, 2014Read the second time and placed on the calendarA BILL
		To prohibit future consideration of deferred action for childhood arrivals or work authorization
			 for aliens who are not in lawful status, to facilitate the expedited
			 processing of minors entering the United States across the southern
			 border, and to require the Secretary of Defense to reimburse States for
			 National Guard deployments in response to large-scale border crossings of
			 unaccompanied alien children from noncontiguous countries.
	
	
		1.Short title
			This Act may be cited as the
		  Protect Children and Families Through the Rule of Law Act.
		2.Limitation on executive immigration authorityNo agency or instrumentality of the Federal Government may use Federal funding or resources—(1)to consider or adjudicate any new or previously denied application of any alien requesting
			 consideration of deferred action for childhood arrivals, as authorized by
			 Executive memorandum on August 15, 2012, or by any other succeeding
			 executive memorandum authorizing a similar program; or(2)to authorize any alien to work in the United States if such alien—(A)was not lawfully admitted into the United States in compliance with the Immigration and Nationality
			 Act (8 U.S.C. 1101 et seq.); and(B)is not in lawful status in the United States on the date of the enactment of this Act.3.Repatriation of unaccompanied alien childrenSection 235(a) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(a)) is amended—(1)in paragraph (2)—(A)by amending the paragraph heading to read as follows: Rules for unaccompanied alien children;(B)in subparagraph (A), in the matter preceding clause (i), by striking who is a national or habitual resident of a country that is contiguous with the United States; and(C)in subparagraph (C)—(i)by amending the subparagraph heading to read as follows: Agreements with foreign countries; and(ii)in the matter preceding clause (i), by striking countries contiguous to the United States and inserting Canada, El Salvador, Guatemala, Honduras, Mexico, and any other foreign country that the Secretary
			 determines appropriate; and(2)in paragraph (5)(D)—(A)in the subparagraph heading, by striking Placement in removal proceedings and inserting Expedited due process and screening for unaccompanied alien children;(B)in the matter preceding clause (i), by striking , except for an unaccompanied alien child from a contiguous country subject to the exceptions under
			 subsection (a)(2), shall be— and inserting who does not meet the criteria listed in paragraph (2)(A)—;(C)by striking clause (i) and inserting the following:(i)shall be placed in a proceeding in accordance with section 235B of the Immigration and Nationality
			 Act, which shall commence not later than 7 days after the screening of an
			 unaccompanied alien child described in paragraph (4);;(D)by redesignating clauses (ii) and (iii) as clauses (iii) and (iv), respectively;(E)by inserting after clause (i) the following:(ii)may not be placed in the custody of a nongovernmental sponsor or otherwise released from the
			 custody of the United States Government until the child is repatriated
			 unless the child is the subject of
			 an order under section 235B(e)(1) of the Immigration and Nationality Act;;(F)in clause (iii), as redesignated, by inserting is before eligible; and(G)in clause (iv), as redesignated, by inserting shall be before provided.4.Expedited due process and screening of unaccompanied alien children (a)Amendments to Immigration and Nationality Act(1)In generalChapter 4 of the Immigration and Nationality Act is amended by inserting after section 235A the
			 following:235B.Humane and expedited inspection and screening for unaccompanied alien children(a)Defined termIn this section, the term asylum officer means an immigration officer who—(1)has had professional training in country conditions, asylum law, and interview techniques
			 comparable to that provided to full-time adjudicators of applications
			 under section 208, and(2)is supervised by an officer who—(A)meets the condition described in paragraph (1); and(B)has had substantial experience adjudicating asylum applications.(b)Proceeding(1)In generalNot later than 7 days after the screening of an unaccompanied alien child under section 235(a)(4)
			 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(a)(4)), an immigration judge shall conduct a proceeding to inspect, screen, and
			 determine the status of an unaccompanied alien child who is an applicant
			 for admission to the United States.(2)Time limitNot later than 72 hours after the conclusion of a proceeding with respect to an unaccompanied alien
			 child under this section, the immigration judge who conducted such
			 proceeding shall issue an order pursuant to subsection (e).(c)Conduct of proceeding(1)Authority of immigration judgeThe immigration judge conducting a proceeding under this section—(A)shall administer oaths, receive evidence, and interrogate, examine, and cross-examine the alien and
			 any witnesses;(B)may issue subpoenas for the attendance of witnesses and presentation of evidence; and(C)is authorized to sanction by civil money penalty any action (or inaction) in contempt of the
			 judge’s proper exercise of authority under this Act.(2)Form of proceedingA proceeding under this section may take place—(A)in person;(B)at a location agreed to by the parties, in the absence of the alien;(C)through video conference; or(D)through telephone conference.(3)Presence of alienIf it is impracticable by reason of an alien's mental incompetency for the alien to be present at
			 the proceeding, the Attorney General shall prescribe safeguards to protect
			 the rights and privileges of the alien.(4)Rights of the alienIn a proceeding under this section—(A)the alien shall be given the privilege of being represented, at no expense to the Government, by
			 counsel of the alien’s choosing who is authorized to practice in such
			 proceedings;(B)the alien shall be given a reasonable opportunity—(i)to examine the evidence against the alien;(ii)to present evidence on the alien’s own behalf; and(iii)to cross-examine witnesses presented by the Government;(C)the rights set forth in subparagraph (B) shall not entitle the alien—(i)to examine such national security information as the Government may proffer in opposition to the
			 alien’s admission to the United States; or(ii)to an application by the alien for discretionary relief under this Act; and(D)a complete record shall be kept of all testimony and evidence produced at the proceeding.(5)Withdrawal of application for admissionIn the discretion of the Attorney General, an alien applying for admission to the United States
			 may,  and at any time, be permitted to withdraw such application and
			 immediately be returned to the alien’s country of nationality or country
			 of last habitual residence.(d)Decision and burden of proof(1)Decision(A)In generalAt the conclusion of a proceeding under this section, the immigration judge shall determine whether
			 an unaccompanied alien child is likely to be—(i)admissible to the United States; or(ii)eligible for any form of relief from removal under this Act.(B)EvidenceThe determination of the immigration judge under subparagraph (A) shall be based only on the
			 evidence produced at the hearing.(2)Burden of proof(A)In generalIn a proceeding under this section, an alien who is an applicant for admission has the burden of
			 establishing, by a preponderance of the evidence, that the alien—(i)is likely to be entitled to be lawfully admitted to the United States or eligible for any form of
			 relief from removal under this Act; or(ii)is lawfully present in the United States pursuant to a prior admission.(B)Access to documentsIn meeting the burden of proof under subparagraph (A)(ii), the alien shall be given access to—(i)the alien’s visa or other entry document, if any; and(ii)any other records and documents, not considered by the Attorney General to be confidential,
			 pertaining to the alien’s admission or presence in the United States.(e)Orders(1)Placement in further proceedingsIf an immigration judge determines that the unaccompanied alien child has met the burden of proof
			 under subsection
			 (d)(2), the judge shall order the alien to be placed in further
			 proceedings in accordance with section 240.(2)Orders of removalIf an immigration judge determines that the unaccompanied alien child has not met the burden of
			 proof required
			 under subsection (d)(2), the judge shall order the alien removed from the
			 United States without further hearing or review unless the alien claims—(A)an intention to apply for asylum under section 208; or(B)a fear of persecution.(3)Claims for asylumIf an unaccompanied alien child described in paragraph (2) claims an intention to apply for asylum
			 under section 208 or a fear of persecution, the officer shall order the
			 alien referred for an interview by an asylum officer under subsection (f).(f)Asylum interviews(1)Defined termIn this subsection, the term credible fear of persecution means, after taking into account the credibility of the statements made by the alien in support of
			 the alien’s claim and such other facts as are known to the officer, there
			 is a significant possibility that the alien could establish eligibility
			 for asylum under section 208.(2)Conduct by asylum officerAn asylum officer shall conduct interviews of aliens referred under subsection (e)(3).(3)Referral of certain aliensIf the officer determines at the time of the interview that an alien has a credible fear of
			 persecution, the alien shall be held in the custody of the Secretary of
			 Health and Human Services pursuant to section 235(b) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8
			 U.S.C. 1232(b)) during further consideration of the application for
			 asylum.(4)Removal without further review if no credible fear of persecution(A)In generalSubject to subparagraph (C), if the asylum officer determines that an alien does not have a
			 credible fear of persecution, the officer shall order the alien removed
			 from the United States without further hearing or review.(B)Record of determinationThe officer shall prepare a written record of a determination under subparagraph (A), which shall
			 include—(i)a summary of the material facts as stated by the applicant;(ii)such additional facts (if any) relied upon by the officer;(iii)the officer's analysis of why, in light of such facts, the alien has not established a credible
			 fear of persecution; and(iv)a copy of the officer’s interview notes.(C)Review of determination(i)RulemakingThe Attorney General shall establish, by regulation, a process by which an immigration judge will
			 conduct a prompt review, upon the alien’s request,  of a determination
			 under subparagraph (A) that the alien does not have a credible fear of
			 persecution.(ii)Mandatory componentsThe review described in clause (i)—(I)shall include an opportunity for the alien to be heard and questioned by the immigration judge,
			 either in person or by telephonic or video connection; and(II)shall be conducted—(aa)as expeditiously as possible;(bb)within the 24-hour period beginning at the time the asylum officer makes a determination under
			 subparagraph (A), to the maximum extent practicable; and(cc)in no case later than 7 days after such determination.(D)Mandatory protective custodyAny alien subject to the procedures under this paragraph shall be held in the custody of the
			 Secretary of Health and Human Services pursuant to Section 235(b) of the
			 William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(b))—(i)pending a final determination of credible fear of persecution; and(ii)after a determination that the alien does not such a fear, until the alien is removed.(g)Limitation on administrative review(1)In generalExcept as provided in subsection (f)(4)(C) and in paragraph (2), a removal order entered in
			 accordance
			 with subsection (e)(2) or (f)(4)(A) is not subject to administrative
			 appeal.(2)RulemakingThe Attorney General shall establish, by regulation, a process for the prompt review of an order
			 under subsection (e)(2) against an alien who claims under oath, or as
			 permitted under penalty of perjury under section 1746 of title 28, United
			 States Code, after having been warned of the penal ties for falsely making
			 such claim under such conditions to have been—(A)lawfully admitted for permanent residence;(B)admitted as a refugee under section 207; or(C)granted asylum under section 208..(2)Clerical amendmentThe table of contents for the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended
			 by inserting after the item relating to section 235A the following:Sec. 235B. Humane and expedited inspection and screening for unaccompanied alien children..(b)Judicial review of orders of removalSection 242 of the Immigration and Nationality Act (8 U.S.C. 1252) is amended—(1)in subsection (a)—(A)in paragraph (1), by inserting , or an order of removal issued to an unaccompanied alien child after proceedings under section
			 235B after section 235(b)(1); and(B)in paragraph (2)—(i)by inserting or section 235B after section 235(b)(1) each place it appears; and(ii)in subparagraph (A)—(I)in the subparagraph heading, by inserting or 235B after section 235(b)(1); and(II)in clause (iii), by striking section 235(b)(1)(B), and inserting section 235(b)(1)(B) or 235B(f);; and(2)in subsection (e)—(A)in the subsection heading, by inserting or 235B after section 235(b)(1);(B)by inserting or section 235B after section 235(b)(1) in each place it appears;(C)in subparagraph (2)(C), by inserting or section 235B(g) after section 235(b)(1)(C); and(D)in subparagraph (3)(A), by inserting or section 235B after section 235(b).5.Due process protections for unaccompanied alien children present in the United States(a)Special motions for unaccompanied alien children(1)Filing authorizedBeginning on the date that is 60 days after the date of the enactment of this Act, the Secretary of
			 Homeland Security, notwithstanding any other provision of law, may, at the
			 sole and unreviewable discretion of the Secretary, permit an unaccompanied
			 alien child who was issued a Notice to Appear under section 239 of the
			 Immigration and Nationality Act (8 U.S.C. 1229) during the period
			 beginning on January 1, 2013, and ending on the date of the enactment of
			 this Act—(A)to appear, in-person, before an immigration judge who has been authorized by			the
			 Attorney General to conduct proceedings under section 235B of the	   
					  Immigration and Nationality Act, as added by section 4;(B)to attest to their desire to apply for admission to the United States; and(C)to file a motion to apply for admission to the United States by being placed in proceedings under
			 section 235B of
			 the Immigration and Nationality Act.(2)Motion grantedAn immigration judge may, at the sole and unreviewable	discretion of the judge, grant a motion
			 filed under paragraph (1)(C) upon a finding that—(A)the petitioner was an unaccompanied alien child (as defined in section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232)) on
			 the date on which a Notice to Appear was issued
			 to the alien under section 239 of the Immigration and Nationality Act (8
			 U.S.C. 1229);(B)the Notice to Appear was issued during the period beginning on January 1, 2013, and ending on the
			 date of the enactment of this Act;(C)the unaccompanied alien child is applying for admission to the United States; and(D)the granting of such motion would not be manifestly unjust.(3)Effect of motionNotwithstanding any other provision of law, upon the granting of a motion under paragraph (2)—(A)the immigration judge who granted such motion shall, while the petitioner remains in-person,
			 immediately inspect and screen the petitioner for admission to the United
			 States by conducting a proceeding under section 235B of the Immigration
			 and Nationality Act; and(B)the petitioner shall not be subject to the 5-year expedited removal bar under section 212(a)(6)(B)
			 of the Immigration and Nationality Act (8 U.S.C. 1182(a)(6)(B)).(4)Protective custodyAn unaccompanied alien child who has been granted a motion under paragraph (2) shall be held in the
			 custody of the Secretary of Health and Human Services pursuant to section
			 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232).6.Emergency immigration judge resources(a)DesignationNot later than 14 days after the date of the enactment of this Act, the Attorney General shall
			 designate up to 40 immigration judges, including through the hiring of
			 retired immigration judges or magistrate judges, or the reassignment of
			 current immigration judges, that are dedicated to conducting humane and
			 expedited inspection and screening for unaccompanied alien children under
			 section 235B of the Immigration and Nationality Act, as added by section
			 4.(b)RequirementThe Attorney General shall ensure that sufficient immigration judge resources are dedicated to the
			 purpose described in subsection (a) to comply with the requirement under
			 section 235B(b)(1) of the Immigration and Nationality Act.7.Protecting children from human traffickers, sex offenders, and other criminalsSection 235(c)(3) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(c)(3)) is amended—(1)in subparagraph (A), by inserting , including a mandatory biometric criminal history check before the period at the end; and(2)by adding at the end the following—(D)Prohibition on placement with sex offenders and human traffickers(i)In generalThe Secretary of Health and Human Services may not place an unaccompanied alien child in the
			 custody of an individual who has been convicted of—(I)a sex offense (as defined in section 111 of the Sex Offender Registration and Notification Act (42
			 U.S.C. 16911)); or(II)a crime involving a severe form of trafficking in persons (as defined in section 103 of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)).(ii)Requirements of criminal background checkA biometric criminal history check under subparagraph (A) shall be based on a set   of fingerprints
			 or other biometric identifiers and conducted through—(I)the Identification Division of the Federal Bureau of Investigation; and(II)criminal history repositories of all States that the individual lists as current or former
			 residences..8.National Guard deployments in response to large-scale border crossings and resources for State and
			 local border security efforts(a)National Guard deploymentsSection 902 of title 32, United States Code, is amended—(1)by striking The Secretary and inserting the following:(a)In generalThe Secretary;(2)by striking the comma after Secretary; and(3)by adding at the end the following:(b)Mandatory reimbursementIf the governor of a State deploys personnel of the National Guard in response to the apprehension
			 of 6,000 or more unaccompanied alien children (as defined in section
			 462(g) of the Homeland Security Act of 2002 (6 U.S.C. 279(g))) who are
			 nationals of countries other than Canada or Mexico, the Secretary of
			 Defense shall reimburse such State for any expenses incurred by the State
			 as a result of such deployment..(b)State and local assistance(1)In generalThe Federal Emergency Management Agency shall enhance law enforcement  preparedness, humanitarian
			 responses, and operational readiness along the Southern border through
			 Operation Stonegarden.(2)Grants and reimbursements(A)In generalAmounts appropriated pursuant to paragraph (3) shall be used for grants and reimbursements to State
			 and local governments in Border Patrol sectors on the Southern border for—(i)personnel, overtime, travel, and other costs related to combating illegal immigration and drug
			 smuggling; and(ii)costs related to providing humanitarian relief to unaccompanied alien children who have entered the
			 United States.(B)Funding for state and local governmentsGrants and reimbursements authorized subparagraph (A) shall be made by the Federal Emergency
			 Management Agency through a competitive process.(3)Authorization of appropriations(A)In generalThere are authorized to be appropriated, for fiscal years 2014 and 2015, such sums as may be
			 necessary to carry out this subsection.(B)OffsetAny amounts appropriated pursuant to subparagraph (A) shall be offset by an equal reduction in the
			 amounts appropriated for other purposes.(C)RescissionIf the reductions required under subparagraph (B) are not made during the 180-day period beginning
			 on the date of the enactment of this Act, there shall be rescinded, from
			 all unobligated amounts appropriated for any Federal agency (other than
			 the Department of Defense), on a proportionate basis, an amount equal to
			 the amount appropriated pursuant to subparagraph (A).
					(c)Scope of National Guard authoritySection 902 of title 32, United States Code, as amended by subsection (a), is further amended by
			 adding at the end the following:(c)Scope of authorityNotwithstanding section 1385 of title 18 or any other provision of law, National Guard personnel
			 who are deployed to conduct
			 homeland defense activities near an international border are authorized to
			 detain any person, and transfer such person to the custody of U.S. Border
			 Patrol or another
			 appropriate Federal law enforcement agency, if there is
			 probable cause that such person has violated any Federal law relating to—(1)immigration;(2)drug trafficking;(3)human trafficking; or(4)terrorism..
	July 28, 2014Read the second time and placed on the calendar